Citation Nr: 0112962	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-03 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, including as a result of exposure to Agent 
Orange.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


REMAND

The veteran served on active duty from December 1947 to 
December 1973.  He had service in the Republic of Vietnam 
from March 11 to December 13, 1966, during the Vietnam era.  
The appellant is the widow of the veteran.

This case arises before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1999 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA), 
Regional Office (RO), that denied the above claim.

The law provides dependency and indemnity compensation for a 
spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991).  The death of a 
veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2000).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); 38 C.F.R. § 3.303(a) (2000). 

The law provides a presumption of service connection for 
certain disease, including respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), which become manifest to 
a compensable degree after separation from service for 
veterans who served in the Republic of Vietnam during the 
Vietnam era.  38 U.S.C.A. § 1116 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2000).  Respiratory 
cancers must become manifest to a compensable degree within 
30 years after the last date on which the veteran was exposed 
to an herbicide agent during active service.  38 C.F.R. 
§ 3.307(a)(6) (2000).  The presumption is a rebuttable one.  
38 C.F.R. § 3.307(d) (2000).   

The United States Court of Appeals for the Federal Circuit 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1040 (1994).  The Secretary of Veterans Affairs, under 
the authority granted by the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides, such as Agent Orange, used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for conditions for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
Notice, 61 Fed. Reg. 41,442 (1996). 

Here, the veteran died on September [redacted], 1998.  The death 
certificate listed the cause of his death as lung cancer.  At 
the time of his death, the veteran was not service connected 
for any disability.

Unfortunately, additional development is needed prior to 
appellate disposition of this case.  First, it is possible 
that potentially relevant medical records exist that have not 
been obtained.  Currently, only VA treatment records dated 
from 1995 to 1998 are associated with the claims folder.  A 
December 1997 VA chest x-ray showed that since a previous 
examination in August 1996, a localized nodular opacity was 
seen in the right upper lobe.  The August 1996 x-ray report 
is not of record.  The veteran's complete VA treatment 
records should be obtained on remand.  See Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992) (VA records are constructively 
part of the record which must be considered).

Further, a VA medical opinion taking into account the 
veteran's complete treatment records is needed.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)).

Finally, because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  It cannot be 
said at this point that there is no possible additional 
notification or development action that is required under the 
Veterans Claims Assistance Act of 2000, as there are VA 
treatment records of the veteran that have not been obtained.  
It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Therefore, for 
these reasons, a remand is also required.  

This case is REMANDED for the following:

1.  Review the claims file and ensure that 
all notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 (VCAA) is 
completed.  In particular, ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  The development 
should include, but is not limited to, 
obtaining all of the veteran's relevant VA 
medical records (i.e., from the VA Medical 
Centers in Memphis, Tennessee, including 
all chest x-rays) dated since his 
separation from service and asking the 
appellant to submit a detailed statement 
of all private treatment the veteran 
received for pulmonary problems since his 
separation from service and then obtaining 
and associating these records with the 
file.  

2.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, request 
that a VA oncologist review the medical 
records in the claims file and render an 
opinion on the following matters:

(a)  What was the primary site of the 
veteran's cancer(s)?  What is the 
likelihood that the veteran's lung cancer 
metastasized from another site, including 
the prostate?

(b)  Please provide an opinion as to the 
date of onset and etiology of the 
veteran's lung cancer.    

(c)  Is it at least as likely as not that 
the veteran's lung cancer was related to 
any in-service disease or injury?  

The doctor should indicate in the report 
that the claims file was reviewed and 
must provide a comprehensive report 
including complete rationale for all 
opinions and conclusions reached, citing 
the objective medical findings leading to 
the conclusions.  

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the doctor's report.  If 
the report does not include adequate 
responses to the specific opinions 
requested, it must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2000);  see also Stegall v. West, 11 
Vet. App. 268 (1998). 

4.  Readjudicate the appellant's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative, if any, 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response. 

Thereafter, the claim is to be returned to the Board if 
appropriate, following applicable appellate procedure.  The 
appellant need take no further action until she is so 
informed.  She has the right to submit additional evidence 
and argument on the matters that the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
medical evidence and fulfill due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



